DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges the amendment to claims 1 and 4, and the cancellation of claims 2 and 3.
 
Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “wherein said coating section further comprises, in said liquid pool, a width regulation mechanism for regulating the width of said reinforcing fiber fabric, wherein the relationship between the width (W) of said reinforcing fiber fabric immediately under said narrowed section and the width (L2) regulated by said width regulation mechanism at the lower end of said width regulation mechanism satisfies L2 W + 10 (mm)”, were not disclosed in prior art.  
The most pertinent prior art is Stockett (US20190001571A1), in view of Nose (US5068142A).
With respect to claim 1, the prior art of Stockett teaches a method of producing a coating liquid-impregnated sheet-shaped reinforcing fiber fabric [0012, 0017], comprising: allowing a sheet-shaped reinforcing fiber fabric to pass substantially vertically downward through the inside of a coating section, where the fabric is shown traveling vertically downward aligned with the coater axis (Fig. 2, item 40) through the coating area [0017].  Stockett teaches storing a coating liquid to provide said reinforcing fiber fabric with said coating liquid [0011]; wherein said coating section includes a liquid pool and a 
The prior art of Nose confirms this, as Nose teaches a variety of coater outlet shapes [Col. 10, lines 24-30] and teaches “the cross-sectional area of a coater outlet is preferably very close to the total cross-sectional area of the united fiber bundles, usually, the outlet is in the range of from 1.02 times to 1.7 times the total cross-sectional area of the united fiber bundles; a ratio below this range may result in excess friction and fiber damage, while a ratio above this range may result in unwanted resin melt overflow [Col. 9, lines 18-33].  
From the teachings of Stockett and Nose above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing that the rectangular outlet orifice taught by Stockett must be slit-shaped to form a sheet-shaped product.
Stockett and Nose are silent on coater section and width regulation mechanism dimensions.
The prior art of Kanome (US5433897A) teaches a coating section for an extruded resin [Abstract] furtherPage 3 of 8TOR-505US comprises, in said liquid pool, a width regulation mechanism (Fig 5, items 502) for regulating the width of said coater outlet width [Col. 6, lines 42-52].
However, Kanome is silent on impregnating a reinforcing fiber fabric, with no narrowing liquid pool section to the coater.  The width control mechanism is not continuous over a longitudinal direction over the whole region of said liquid pool.  Since no central fiber is present, Kanome cannot teach the width regulation mechanism satisfies L2 ≤ W + 10mm.
No other prior art discovered teaches this claim element, nor does any combination of prior art provide obviousness for rejection of claim 1.

Therefore, claims 1 is allowable, and its dependent claims 4-8 allowable.  Independent claims 9, 12, 13, and 14 are allowable as they rely on the method of allowable claim 1.  Claims 10 and 11 are allowable as they are dependent to claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742